United States Court of Appeals
                                                                      Fifth Circuit
                                                                    F I L E D
                 IN THE UNITED STATES COURT OF APPEALS               May 30, 2003
                         FOR THE FIFTH CIRCUIT
                                                               Charles R. Fulbruge III
                                                                       Clerk

                                No. 02-51104
                              Summary Calendar



                       UNITED STATES OF AMERICA,

                                                      Plaintiff-Appellee,

                                   versus

                          JOSEPH A. CARRASCO,

                                                      Defendant-Appellant.

                        --------------------
           Appeal from the United States District Court
                 for the Western District of Texas
                      USDC No. SA-02-CR-57-ALL
                           SA-01-M-540-ALL
                        --------------------

Before BARKSDALE, DeMOSS, and BENAVIDES, Circuit Judges.

PER CURIAM:*

      Joseph A. Carrasco appeals his conviction following a bench

trial for driving while intoxicated in a public place located in

the territorial jurisdiction of the United States.           He argues that

the evidence presented was not sufficient to show that his mental

and   physical    faculties    were   impaired   at    the   time    of    his

apprehension.

      Viewing the evidence in the light most favorable to the


      *
      Pursuant to 5TH CIR. R. 47.5, the court has determined that
this opinion should not be published and is not precedent except
under the limited circumstances set forth in 5TH CIR. R. 47.5.4.
Government, and deferring to all reasonable inferences drawn by the

magistrate judge, the evidence reflected that Carrasco emitted a

noticeable    odor     of    alcohol,     exhibited     poor    coordination    and

attention    span    prior    to   and    during     testing,   and   advised   the

representative of the prosecutor’s office that he was not driving

contrary    to   his     testimony       presented     at   trial.     There    was

substantial evidence to support the determination that Carrasco’s

mental and physical faculties were impaired by alcohol at the time

that   he   drove    a   vehicle     into      the   area   located   within    the

jurisdiction of the United States.              See United States v. Cardenas,

9 F.3d 1139, 1156 (5th Cir. 1993); United States v. Fesler, 781
F.2d 384, 386 n.1 (5th Cir. 1986); 18 U.S.C. § 13; TEX. PENAL CODE

§ 49.04.

       Carrasco’s conviction is AFFIRMED.




                                           2